Exhibit 10.1(P)

 

EMPLOYMENT AGREEMENT
Brian B. Bird

NorthWestern Corporation

 

This agreement (the “Employment Agreement”) outlines the general terms and
conditions of NorthWestern Corporation’s (“NorthWestern” or the “Company”)
employment of Brian B. Bird (“Bird”) in the capacity of Chief Financial Officer
(“CFO”) of NorthWestern as follows:

 

1.             Position and Duties:

 

Bird shall serve as the Chief Financial Officer (“CFO”) of NorthWestern and
shall perform such duties as are customarily associated with the position of
CFO, consistent with the bylaws and policies of NorthWestern and as required by
NorthWestern’s Board of Directors.  Such services shall specifically include,
but not be limited to, supporting the restructuring of NorthWestern’s operations
and disposal of those assets and operations that are deemed to be necessary, in
the business judgment of NorthWestern and its Board.

 

2.             Term:

 

The term (“Term”) of this Employment Agreement shall be for the period
commencing December 1, 2003 and ending on the earlier of Bird’s termination or
the second anniversary of the effective date.

 

3.             Compensation:

 

(A)          Sign-on bonus of $150,000, subject to bankruptcy court approval, to
be paid in two equal installments of $75,000 each, onto such installment on the
first regular payroll date upon obtaining court approval and the other such
installment on June 30, 2004.

 

(B)           Base salary – $275,000 per year,

 

(C)           Performance-based incentive – $275,000, subject to bankruptcy
court approval, to be paid as follows:

 

(i)            $91,666.67 upon submittal of a formal restructuring plan for
court consideration; and

 

(ii)           $91,666.67 upon court approval of the company’s restructuring
plan; and

 

(iii)          $91,666.67 upon the effective date of the reorganization plan.

 

--------------------------------------------------------------------------------


 

(D)          If the effective date of the reorganization plan, or a sale of the
company, occurs before completion of distributions to be made under (C) above,
then such distributions and payments not yet made will be fully earned and will
be paid on such effective date.

 

(E)           To receive the compensation provided for in (A), (B) and (C)
above, Bird must remain engaged as CFO of the Company.  If and to the extent
that Bird’s engagement as CFO of NorthWestern has been involuntary terminated by
the Company or otherwise as a result of the Chapter 11 case, Bird shall receive
payments not yet made as of the termination date under Section 3(C), plus he
shall receive severance in the amount of $275,000 plus the cost of insurances to
be paid in equal monthly installments over a period of one year following the
effective date of his termination.

 

4.             Expense Reimbursement:

 

In addition to the compensation paid as outlined in Section 3 above,
NorthWestern agrees to reimburse Bird for all reasonable out-of-pocket expenses
incurred by Bird in carrying out the terms of his engagement as CFO, including
communication charges, travel expenses, copy expenses, delivery and distribution
charges and such other reasonable costs and expenses incurred by Bird in the
performance of his duties as CFO.  All reimbursements shall be made promptly
after such payments accrue and are submitted to NorthWestern with appropriate
documentation for the payment hereunder.

 

5.             Benefits:

 

During the Term, Bird shall be entitled to all of the following benefits offered
by NorthWestern to senior executives generally; (a) participate in the Company’s
benefits plan in existence as of October 1, 2003; (b) participate in or receive
benefits under any other employee benefit plan or other arrangement made
available by NorthWestern to any similarly situated senior management employees
including long term incentives consistent with those provided to similarly
situated executives and based on market comparable date for the CFO position;
and (c) a relocation payment equivalent to the lesser of $20,000 (not) or
reimbursement of actual expenses incurred (grossed up) in connection with costs
associated with temporary living and commuting not otherwise covered by company
relocation policy, all subject to and on a basis consistent with the terms,
conditions and overall administration of such plans or arrangements.  In no
event shall any benefits be duplicated.  In the event NorthWestern terminates
any of these benefits, the Company shall provide to Bird an alternative plan
with substantially equivalent benefits in all material respects.

 

2

--------------------------------------------------------------------------------


 

6.             Termination and Severance:

 

North Western or Bird may, at any time, terminate Bird’s continued engagement as
CFO without liability or continuing obligation, by providing thirty (30) days
prior written notice thereof to the other party; provided, however, that except
as otherwise provided in Section 3 of this Employment Agreement, no termination
of Bird’s continued engagement as CFO shall affect Bird’s right to receive, and
the Company’s obligation to pay, (a) any claims for indemnification as provided
for under this Employment Agreement or (b) the compensation to be paid to Bird
as provided for in Section 3 of this Employment Agreement.

 

7.             Indemnification:

 

NorthWestern agrees to indemnify and hold harmless Bird against losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) in
connection with Bird’s engagement as CFO and will reimburse Bird for all
reasonable and other expenses as incurred in connection with investigating or
defending my such loss, claim, damage, liability, action or proceeding;
provided, however, that NorthWestern will not be liable in any such case for
losses, claims, damages, liabilities or expenses which are finally judicially
determined to have resulted primarily from the gross negligence or willful
misconduct of Bird.

 

8.             Survival:

 

The provisions of Sections [ILLEGIBLE] and 7 of this Employment Agreement shall
survive the termination or expiration of Bird’s continued engagement as CFO.

 

9.             Government Law:

 

This Employment Agreement shall be interpreted, administered and enforced in
accordance with the laws of the State of Delaware, except to the extent
pre-empted by Federal law.

 

3

--------------------------------------------------------------------------------


 

 

NORTHWESTERN CORPORATION

 

 

 

By:

/s/ Gary Drook

 

 

 

Gary Drook

 

 

Chief Executive Officer

 

 

 

 

Date: November 12, 2003

 

 

 

 

 

/s/ Brian B. Bird

 

 

Brian B. Bird

 

 

 

Date: November 12, 2003

 

4

--------------------------------------------------------------------------------


 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

:

Chapter 11

 

:

 

NORTHWESTERN CORPORATION,

:

Case No. 03-12872 (CGC)

 

:

 

 

Debtor.

:

 

 

:

 

 

ORDER AUTHORIZING DEBTOR TO EMPLOY BRIAN B. BIRD
AS ITS CHIEF FINANCIAL OFFICER

 

UPON the Motion Pursuant to §§ 105(a) and 363 of the Bankruptcy Code for
Approval of Agreement to Employ Brian B. Bird as Chief Financial Officer of the
Debtor (the “Motion”) filed by the above-captioned debtor (the “Debtor”) and the
Court having reviewed the Motion; and having heard the statements of counsel
regarding the relief requested in the Motion at a hearing with respect to the
Motion; and the Court having found that it has jurisdiction over this matter
pursuant to 28 U.S.C. §§ 157 and 1334; and due notice of the Motion having been
given under the circumstances; and it appearing that no other or further notice
of the Motion is necessary or required; and the Court having determined that the
relief requested in the Motion is in the best interests of the Debtor, its
estate, its creditors and other parties-in-interest; and after due deliberation
and sufficient cause appearing therefor, it is hereby

 

ORDERED, that all objections to the Motion have been overruled and the Motion(1)
is GRANTED; and it is further

 

ORDERED, that the Debtor is hereby authorized to employ Brian B. Bird as its
chief financial officer on the terms set forth in that certain Amended and
Restated Employment

 

--------------------------------------------------------------------------------

(1)           Any capitalized term used herein but not otherwise defined shall
have the meaning ascribed to such term in the Motion.

 

--------------------------------------------------------------------------------


 

Agreement, attached hereto as Exhibit A (the “Amended and Restated Agreement”);
and it is further.

 

ORDERED, that entry of this Order is not intended to and does not affect the
jurisdiction of the Montana Public Service Commission (the “MPSC”) to the extent
such jurisdiction exists and any determination that the MPSC may make with
respect to the subject matter of this Order pursuant to its jurisdiction,
including but not limited to any treatment of the compensation for rate-making
purposes; and it is further

 

ORDERED, that this order shall take effect immediately upon its entry; and it is
further

 

ORDERED, that this Court shall retain jurisdiction to hear and determine all
matters arising from the implementation of this order.

 

 

Dated:

Wilmington, Delaware

 

 

Jan 13, 2004

/s/ [ILLEGIBLE]

 

 

 

UNITED STATES BANKRUPTCY JUDGE

 

 

2

--------------------------------------------------------------------------------